

 S2109 ENR: Directing Dollars to Disaster Relief Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 2109IN THE SENATE OF THE UNITED STATESAN ACTTo direct the Administrator of the Federal Emergency Management Agency to develop an integrated
			 plan to reduce administrative costs under the Robert T. Stafford Disaster
 Relief and Emergency Assistance Act, and for other purposes.1.Short titleThis Act may be cited as the Directing Dollars to Disaster Relief Act of 2015.2.DefinitionsIn this Act—(1)the term administrative cost—(A)means a cost incurred by the Agency in support of the delivery of disaster assistance for a major disaster; and(B)does not include a cost incurred by a grantee or subgrantee;(2)the term Administrator means the Administrator of the Agency;(3)the term Agency means the Federal Emergency Management Agency;(4)the term direct administrative cost means a cost incurred by a grantee or subgrantee of a program authorized by the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) that can be identified separately and assigned to a specific project;(5)the term hazard mitigation program means the hazard mitigation grant program authorized under section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c);(6)the term individual assistance program means the individual assistance grant program authorized under sections 408, 410, 415, 416, 426, and 502(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174, 5177, 5182, 5183, 5189d, and 5192(a));(7)the term major disaster means a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170);(8)the term mission assignment has the meaning given the term in section 641 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 741); and(9)the term public assistance program means the public assistance grant program authorized under sections 403(a)(3), 406, 418, 419, 428, and 502(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b(a)(3), 5172, 5185, 5186, 5189f, and 5192(a)).3.Integrated plan for administrative cost reduction(a)In generalNot later than 365 days after the date of enactment of this Act, the Administrator shall—(1)develop and implement an integrated plan to control and reduce administrative costs for major disasters, which shall include—(A)steps the Agency will take to reduce administrative costs;(B)milestones needed for accomplishing the reduction of administrative costs;(C)strategic goals for the average annual percentage of administrative costs of major disasters for each fiscal year;(D)the assignment of clear roles and responsibilities, including the designation of officials responsible for monitoring and measuring performance; and(E)a timetable for implementation;(2)compare the costs and benefits of tracking the administrative cost data for major disasters by the public assistance, individual assistance, hazard mitigation, and mission assignment programs, and if feasible, track this information; and(3)clarify Agency guidance and minimum documentation requirements for a direct administrative cost claimed by a grantee or subgrantee of a public assistance grant program.(b)Congressional updateNot later than 90 days after the date of enactment of this Act, the Administrator shall brief the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the plan required to be developed under subsection (a)(1).(c)UpdatesIf the Administrator modifies the plan or the timetable under subsection (a), the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report notifying Congress of the modification, which shall include the details of the modification.4.Reporting requirement(a)Annual reportNot later than November 30 of each year for 7 years beginning on the date of enactment of this Act, the Administrator shall submit to Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the development and implementation of the integrated plan required under section 3 for the previous fiscal year.(b)Report updates(1)Three year updateNot later than 3 years after the date on which the Administrator submits a report under subsection (a), the Administrator shall submit an updated report for the previous 3-fiscal-year period.(2)Five year updateNot later than 5 years after the date on which the Administrator submits a report under subsection (a), the Administrator shall submit an updated report for the previous 5-fiscal-year period.(c)Contents of reportsEach report required under subsections (a) and (b) shall contain, at a minimum—(1)the total amount spent on administrative costs for the fiscal year period for which the report is being submitted;(2)the average annual percentage of administrative costs for the fiscal year period for which the report is being submitted;(3)an assessment of the effectiveness of the plan developed under section 3(a)(1);(4)an analysis of—(A)whether the Agency is achieving the strategic goals established under section 3(a)(1)(C); and(B)in the case of the Agency not achieving such strategic goals, what is preventing the Agency from doing so;(5)any actions the Agency has identified as useful in improving upon and reaching the goals for administrative costs established under section 3(a)(1)(C); and(6)any data described in section 3(a)(2), if the Agency determines it is feasible to track such data.(d)Public availabilityNot later than 30 days after the date on which the Administrator submits a report to Congress under this section, the Administrator shall make the report publicly available on the website of the Agency.Speaker of the House of RepresentativesVice President of the United States and President of the Senate